Case 1:19-cv-02462-JMS-DLP Document 60 Filed 10/07/19 Page 1 of 15 PageID #: 565



                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

 JOHN M. KLUGE,                                )
                                               )
                Plaintiff,                     )
                                               )
        v.                                     )       CASE NO. 1:19-cv-02462-JMS-DLP
                                               )
 BROWNSBURG COMMUNITY                          )
 SCHOOL CORPORATION,                           )
 DR. JAMES SNAPP, Superintendent               )
 of Brownsburg Community School                )
 Corporation, in his official capacity;        )
 PHIL UTTERBACK, President of the              )
 Brownsburg Community School                   )
 Corporation School Board, in his              )
 official capacity; JODI GORDON,               )
 Human Resources Director of                   )
 Brownsburg Community School                   )
 Corporation, in her official capacity;        )
 and DR. BRET DAGHE, Principal of              )
 Brownsburg Community School                   )
 Corporation High School, in his               )
 official capacity,                            )
                                               )
                        Defendants.            )

                  DEFENDANTS’ REPLY BRIEF IN SUPPORT OF
          MOTION TO DISMISS PLAINTIFF’S FIRST AMENDED COMPLAINT

                                            Introduction
        Defendants’ Motion seeks dismissal on the entirety of Kluge’s Amended Complaint,

 which consists of thirteen counts. (Dkt. 15, ¶¶91-173.) In his response, Kluge concedes that

 dismissal is appropriate for the individual defendants on the constitutional claims and that

 dismissal without prejudice is appropriate for the individual defendants on the state law tort




                                                   1
Case 1:19-cv-02462-JMS-DLP Document 60 Filed 10/07/19 Page 2 of 15 PageID #: 566



 claims.1 (Dkt. 56, at 10-11.) Kluge also concedes that dismissal is appropriate for his equal

 protection claim. (Id. at 31.)

         The following, along with Defendants’ initial brief, demonstrates that Kluge’s arguments

 in opposition to the Motion are without merit. Accordingly, the Court should dismiss the

 Amended Complaint.

                                              Argument
 I.      Kluge’s Title VII claims should be dismissed.

         Kluge’s Title VII claims fail for the overarching reason that there is no objective conflict

 between his teaching duties and his sincerely-held religious beliefs. The lack of objective conflict

 is discussed in more detail below in the context of Kluge’s failure-to-accommodate claim. The

 following also provides further independent reasons why dismissal of Kluge’s retaliation and

 hostile work environment claims is warranted.

         A.      Failure to accommodate.

         Defendants argued in their initial brief that dismissal of Kluge’s failure-to-accommodate

 claim was appropriate because there was no objective conflict between his teaching duties and

 his sincerely-held religious beliefs. (Dkt. 45, at 7-10.) Defendants noted that, consistent with

 Summers v. Whitis, 2016 WL 7242483 (S.D. Ind. Dec. 15, 2016), requiring Kluge to call students

 by the names listed in PowerSchool was an administrative function and therefore outside the

 purview of Brownsburg’s obligation to provide a reasonable accommodation. (Dkt. 45, at 8-10.)

 Defendants also noted that Brownsburg was not requiring Kluge to congratulate transgender


         1
           Defendants also argued that dismissal was appropriate for the individual defendants on
 Kluge’s Title VII claims because none of the individual defendants was Kluge’s employer. (Dkt
 45, at 6.) Kluge does not address this argument in his response brief. Accordingly, the Court
 should conclude that dismissal is appropriate. Cf. Pugh v. City of Attica, 259 F.3d 619, 624 n.3
 (7th Cir. 2001) (“[Plaintiff] abandoned [his] . . . claims by failing to address them in his response
 brief to the [defendant’s] motion for summary judgment.”).


                                                   2
Case 1:19-cv-02462-JMS-DLP Document 60 Filed 10/07/19 Page 3 of 15 PageID #: 567



 students on their transition or express support for their decision. (Id. at 10.) Judge Young noted

 in Summers that the lack of these types of endorsements further supported a conclusion of no

 objective conflict. 2016 WL 7242483, at *5. Kluge advances three arguments in response to the

 foregoing (dkt. 56, at 13-15), but none has merit.

          First, Kluge argues that because Brownsburg agreed to a last-name-only accommodation

 that it later withdrew, Brownsburg is somehow estopped from arguing there is no objective

 conflict. (Dkt 45, at 12-13.) Kluge cites no authority to support this argument and for that reason

 alone the Court should disregard it. Doe v. Johnson, 52 F.3d 1448, 1457 (7th Cir. 1995) (“We

 have made it clear that a litigant who fails to press a point by supporting it with pertinent

 authority, or by showing why it is sound despite a lack of supporting authority, forfeits the

 point.”) Lack of authority aside, Kluge does not allege that in agreeing to a last-name-only

 accommodation, Brownsburg took the added step of agreeing that an objective conflict existed.

 The document reflecting Brownsburg’s agreement to the accommodation represents a practical

 compromise designed to get Kluge back into the classroom at the start of the school year. (See

 Dkt. 15-1.) It does not indicate that Brownsburg agreed that a conflict existed. (See id.)

          Second, Kluge attempts to distinguish Summers on two grounds, first by claiming in

 conclusory fashion that “[r]equiring a teacher to use a transgender name cannot, by any stretch of

 the imagination, be considered an administrative function similar to issuing a marriage license,”

 (dkt. 56, at 13), and second by asserting that he acted consistent with the PowerSchool

 requirement because he was using last names as stated in the database.2 Neither attempt has

 merit.




          2
          Kluge also makes passing reference to the fact that he “is not a civil servant issuing
 licenses,” but rather worked as a high school orchestra teacher. (Dkt. 56, at 13.) That is true as it


                                                   3
Case 1:19-cv-02462-JMS-DLP Document 60 Filed 10/07/19 Page 4 of 15 PageID #: 568



        Regarding the former claim—and putting to the side that Brownsburg was not requiring

 Kluge to use a “transgender name,” but rather merely requiring all faculty to use student names

 listed in PowerSchool—it is hard to see how this requirement was anything but an administrative

 function. When calling on a student or answering a student’s question, all Kluge had to do was

 consult PowerSchool and use the listed name. That is less than required of the clerk in Summers,

 who had to determine whether the information on the form was correct. Regarding the latter

 claim, Kluge asserts that “the last-names accommodation satisfied all involved” (dkt. 56, at 13),

 but his own allegations contradict that assertion, including his acknowledgment that that the last-

 name accommodation was withdrawn in part based on student complaints. (See, e.g., dkt. 15-3,

 at 4.) In short, Kluge’s attempts to distinguish Summers are mere distinctions that lack legal

 significance.

        Kluge’s third and final argument is nothing more than a sleight of hand in that it

 succumbs to a subjective standard: “It is also grossly incorrect to suggest that requiring teachers

 to use a new name selected by an adolescent suffering from gender dysphoria is not an

 expression of approval, acceptance, and even celebration.” (Dkt. 56, at 15.) Of course Kluge may

 subjectively think that addressing students a particular way conflicts with his religious beliefs.

 And of course transgender issues are a divisive topic over which people of good faith can

 disagree. But determining whether a conflict exists does not turn on one person’s say so. Instead,

 the Court must undertake a gatekeeping function and determine, from an objective perspective,

 whether there is a conflict between Kluge’s sincerely-held religious beliefs and the simple

 requirement that he, like all high school faculty, address students by the names listed in




 goes, but there is no indication from Summers or elsewhere that the objective conflict analysis is
 limited to one particular segment of the public-employee population.


                                                   4
Case 1:19-cv-02462-JMS-DLP Document 60 Filed 10/07/19 Page 5 of 15 PageID #: 569



 PowerSchool. Defendants submit that resolution of that issue should result in dismissal of

 Kluge’s failure-to-accommodate claim.

        The Court should dismiss Kluge’s Title VII failure-to-accommodate claim.

        B.      Retaliation.

        Defendants argued in their initial brief that Kluge’s retaliation claim should be dismissed

 for the same reason as his failure-to-accommodate claim, as well as because there was no causal

 connection between his request for an accommodation and his resignation. (Dkt. 45, at 10-11.)

 Kluge does not address the first argument and claims the second lacks merit because at this point

 in the litigation the Court must accept his allegations of pretext as true, specifically that

 Brownsburg made up student complaints as justification for withdrawing the last-name-only

 accommodation. (Dkt. 56, at 16-17.)

        Kluge’s failure to address the first argument forecloses his claim. If the Court concludes

 there is no objective conflict, it necessarily follows that there cannot be retaliation based on an

 accommodation that Brownsburg was not obligated to provide in the first place. Regarding

 Kluge’s pretext claim, it is apparent from his attempt to rescind his resignation that he was aware

 of the reasons Brownsburg decided to withdraw the last-name-only accommodation, specifically

 that students had complained and that colleagues were distancing themselves from him. (Dkt. 15-

 3, at 4-5.) Kluge’s response is that Brownsburg made them up, but it defies logic that

 Brownsburg would accommodate Kluge for months and later concoct reasons for withdrawing

 the accommodation. The Court need not accept Kluge’s pretext argument because at best it

 establishes the “sheer possibility” for relief, which falls short of the standard of review. Ashcroft

 v. Iqbal, 556 U.S. 662, 678 (2009).

        The Court should dismiss Kluge’s Title VII failure-to-accommodate claim.




                                                    5
Case 1:19-cv-02462-JMS-DLP Document 60 Filed 10/07/19 Page 6 of 15 PageID #: 570



        C.      Hostile work environment.

        Defendants noted in their initial brief that Kluge’s hostile work environment is based

 solely on the requirement that he address students by the names listed in PowerSchool. (Dkt. 45,

 at 12.) Defendants argued that requiring Kluge to follow a practice that applied to all high school

 faculty cannot constitute a hostile work environment. (Id. at 12-13.) In response, Kluge asserts

 that his claim based on more than Brownsburg’s requirement that he address students by the

 names listed in PowerSchool, including his allegations that “he was suspended for his initial

 refusal to use transgender names” and that he “was fraudulently induced into submitting a

 conditional resignation.” (Dkt. 56, 18-19.) Kluge asserts that these actions “are effectively the

 same thing” as telling Kluge “to get his ‘f—king Christian ass’ out of the school building . . . .”

 (Id. at 19.) They are nothing of the sort.

        Kluge’s allegations establish that Brownsburg accommodated him for months and

 withdrew the accommodation when it became apparent that students were complaining and that

 colleagues were distancing themselves from Kluge. Moreover, Kluge has not cited any case that

 indicates Brownsburg’s requirement that he address students by the names listed in

 PowerSchool, which is a requirement for all high school faculty, can support a hostile work

 environment. In short, Kluge cannot establish that Brownsburg’s conduct was objectively

 offensive or that it was severe or pervasive.

        The Court should dismiss Kluge’s Title VII hostile work environment claim.

 II.    Kluge’s Section 1983 claims based on speech fail.

        Defendants argued in their initial brief that Kluge’s overlapping Section 1983 claims

 based on speech should be dismissed based on Garcetti v. Ceballos, 547 U.S. 410 (2006),

 specifically that Kluge’s allegations do not establish that he was speaking as a citizen on a matter




                                                  6
Case 1:19-cv-02462-JMS-DLP Document 60 Filed 10/07/19 Page 7 of 15 PageID #: 571



 of public concern. (Dkt. 45, at 13-17.) To support this argument, Defendants recited several

 Seventh Circuit cases applying Garcetti to teachers’ interactions with students, noting that those

 cases not only establish “that a teacher’s classroom instruction and other workday interactions

 with students does not involve speech as a citizen,” but also that “a public school [] has a

 substantial interest in controlling how teachers interact with students, particularly where the

 nature of a teacher’s interaction threatens the learning environment.” (Id. at 14, 16.) In addition,

 Defendants relied on other Seventh Circuit cases establishing that the manner in which teachers

 interact with students in the classroom does not constitute speech on a matter of public concern.

 (Id. at 16.)

         Kluge’s response to this argument is to attempt to recast Brownsburg’s requirement that

 high school faculty address students by the name listed in PowerSchool into something that it is

 not. Consider the following assertions:

         •      “In speaking and refusing to speak on the mental disorder known as gender
                dysphoria, Kluge spoke as a citizen on a matter of public concern.” (Dkt. 56,
                at 21.) Brownsburg was not requiring Kluge “to speak on a mental disorder
                known as gender dysphoria” as if it was mandating that he give a classroom
                lecture endorsing transgenderism or that he provide a brown-bag presentation
                to colleagues. Rather, Brownsburg merely required that Kluge, like all high
                school faculty, address students by the names listed in PowerSchool.

         •      “Transgender names were not part of Kluge’s official duties in the sense that
                they were part of his work product that BCSC ‘commissioned or created.’”
                (Id. at 22 (quoting Garcetti, 547 U.S. at 422).) Brownsburg was not requiring
                Kluge to use “transgender names.” Brownsburg was providing faculty with a
                commonsense, easy-to-apply rule when addressing students—use the name
                listed in PowerSchool. Certainly it was within the scope of Kluge’s official
                duties for Brownsburg to prescribe how he addressed students in the
                classroom and during the workday.

         •      “[S]tudent names were not part of the curriculum Kluge taught.” (Id. at 22.)
                Fair enough, Kluge did not teach “student names.” He taught orchestra. But
                the point is that at least as far as the Seventh Circuit is concerned, a school has
                an “interest in ensuring that its instructors stay on message . . . while in the



                                                      7
Case 1:19-cv-02462-JMS-DLP Document 60 Filed 10/07/19 Page 8 of 15 PageID #: 572



             classroom.” Pigee v. Carl Sandburg College, 464 F.3d 667, 672 (7th Cir.
             2006) (emphasis added).

        Kluge’s attempts to show that he was speaking as a citizen on a matter of public concern

 strip the alleged speech of its context. Brownsburg’s requirement that Kluge address students by

 the name listed in PowerSchool concerned his interactions with students in a classroom setting

 and during the workday more generally. Seventh Circuit cases applying Garcetti in this context

 have consistently ruled that such “speech” is not protected by the First Amendment and,

 tellingly, Kluge has not cited a single case upholding a teacher’s free speech rights in the context

 of classroom instruction or the workday more generally. For this reason alone, the Court should

 dismiss all of Kluge’s Section 1983 speech-based claims.

        The following addresses other deficiencies with Kluge’s Section 1983 speech-based

 claims that are particular to each claim.

        A.      Retaliation.

        Kluge attempts to distinguish the three cases Defendants relied on to support their

 argument that a teacher’s classroom instruction and other workday interactions with students

 does not involve speech as a citizen. None has merit:

        •    Kluge asserts that Webster v. New Lenox School District No. 122, 917 F.2d
             1004 (7th Cir. 1990), should be disregarded because it concerned a school’s
             interest in prescribing curriculum, and how Kluge addressed students is not
             part of the curriculum. (Dkt. 56, at 24.) Webster should not be read so
             narrowly, as the panel’s observations include that public schools “do not
             offend the First Amendment . . . so long as their actions are reasonably related
             to legitimate pedagogical concerns.” 917 F.2d at 1008 (citation omitted).
             Requiring high school faculty to address students in a consistent manner is
             plainly related to Brownsburg’s pedagogical interest in having classroom
             instruction proceed efficiently.

        •    Kluge invites the Court to disregard Piggee v. Carl Sandburg College, 464
             F.3d 667 (7th Cir. 2006), because he did not attempt to evangelize or counsel
             students. (Dkt. 56, at 25.) That factual distinction does not diminish Piggee’s
             relevance to this case. The panel recognized a school’s interest in requiring


                                                  8
Case 1:19-cv-02462-JMS-DLP Document 60 Filed 10/07/19 Page 9 of 15 PageID #: 573



               faculty to stay on message while in the classroom, not to mention taking
               reasonable measures to avoid classroom interruptions and other impediments
               to the educational mission. Piggee, 464 F.3d at 672.

          •    Kluge claims that Wozniak v. Adesida, 932 F.3d 1008 (7th Cir. 2019), is
               distinguishable because that case involved a professor’s “demeaning public
               statements” about his students and Kluge did no such thing. (Dkt. 56, at 25.)
               The panel stated, “Yet how faculty members relate to students is part of their
               jobs, which makes Ceballos applicable.” Wozniak, 932 F.3d at 1010
               (emphasis in original). This statement alone establishes that Wozniak’s
               reasoning is not limited to an instructor’s demeaning statements about
               students, but rather extends to how they relate with students more generally.

          The Court should dismiss Kluge’s Section 1983 retaliation claim.

          B.      Content and viewpoint discrimination.

          Kluge’s only argument supporting his content and viewpoint discrimination claim is that

 the Court must accept the allegations in the Amended Complaint as true. (Dkt. 56, at 26.) But

 many of those allegations are legal conclusions. (See, e.g., dkt. 15, ¶¶114-119.) The Court need

 not accept them as true. See Iqbal, 556 U.S. at 678.

          The Court should dismiss Kluge’s Section 1983 content and viewpoint discrimination

 claim.

          C.      Compelled speech.

          Kluge’s only argument to support his compelled speech claim is that the Court must

 accept paragraphs 124 to 126 as true at this stage in the litigation. (Dkt. 56, at 26-27.) Those

 paragraphs, however, are laden with legal conclusions, including that “Defendants have

 attempted to compel Mr. Kluge’s speech, in violation of his rights under the First Amendment”

 and that that “Defendants’ transgender policies and practices and their enforcement of those

 policies and practices violated Mr. Kluge’s right to free speech as guaranteed by the First

 Amendment to the United States Constitution.” (Id.) The Court need not accept them as true. See

 Iqbal, 556 U.S. at 678.


                                                    9
Case 1:19-cv-02462-JMS-DLP Document 60 Filed 10/07/19 Page 10 of 15 PageID #: 574



         Moreover, Kluge offers no response to Defendants’ argument that the Seventh Circuit’s

  observations in Mayer demonstrate the absence of compelled speech, particularly that a “school

  system does not ‘regulate’ teachers’ speech as much as it hires that speech,” which in turn takes

  classrooms instruction outside the First Amendment’s purview. Mayer v. Monroe County Comm.

  Sch. Corp., 474 F.3d 477, 479 (7th Cir. 2007).

         The Court should dismiss Kluge’s Section 1983 compelled speech claim.

  III.   Kluge’s Section 1983 free exercise of religion claim should be dismissed.

         Defendants argued in their initial brief that Kluge’s Section 1983 free exercise of religion

  claim warranted dismissal because Brownsburg’s so-called “transgender policies” were neutral

  in that they applied to all high school faculty and, neutrality aside, Kluge had not alleged any

  intent to discriminate or the policies’ lack of legitimate purpose. (Dkt. 45, at 20-21.) Regarding

  the policies’ purpose, Defendants noted, “It should not be alarming or suspicious that a public

  school would want to create a uniform system for teachers to address students, as such a system

  helps the learning environment by promoting certainty and avoiding confusion.” (Dkt. 45, at 21.)

         Kluge’s sole response to this argument is to copy paragraphs 129 to 132 of the Amended

  Complaint and state that the Court must accept them as true. (Dkt. 56, at 28.) But those

  paragraphs contain legal conclusions, including “Defendants’ transgender policies and related

  practices are neither neutral nor generally applicable . . . .” (Id.) The Court need not accept

  allegations such as this as true. See Iqbal, 556 U.S. at 678.

         The Court should dismiss Kluge’s Section 1983 free exercise of religion claim.

  IV.    Kluge’s Section 1983 unconstitutional condition claim should be dismissed.

         The Court should dismiss Kluge’s unconstitutional condition claim for the same reasons

  that dismissal is warranted on his Section 1983 speech-based claims and his Section 1983 free




                                                   10
Case 1:19-cv-02462-JMS-DLP Document 60 Filed 10/07/19 Page 11 of 15 PageID #: 575



  exercise of religion claim, namely, Kluge was not speaking as a citizen on a matter of public

  concern, and Brownsburg’s so-called “transgender policies” were neutral. Moreover, there is no

  indication that the unconstitutional condition doctrine has been applied outside the context of

  political patronage cases. The Court should decline to extend it in this case.

         The Court should dismiss Kluge’s Section 1983 unconstitutional condition claim.

  V.     Kluge’s Section 1983 due process claim should be dismissed.

         Defendants argued in their initial brief that Kluge’s Section 1983 due process claim is

  foreclosed for the same reason as his viewpoint discrimination claim, as well as for the simple

  reason that Kluge admitted he was well aware of the consequences of continuing to use the last-

  name accommodation. (Dkt. 45, at 21-22.) For that reason, Kluge could not establish that the so-

  called “transgender policies” fail to “give the person of ordinary intelligence a reasonable

  opportunity to know what is prohibited.” (Id. at 21 (quoting Grayned v. City of Rockford, 408

  U.S. 104, 110 (1972).)

         In response, Kluge ignores that his awareness of the consequences has legal effect and

  instead indulges in a hypothetical: “What if a student wants to be referred to as ‘they’ and

  ‘them’?” (Dkt. 56, at 30.) Ironically, Brownsburg’s so-called “transgender policies” answers this

  question: “The name in PowerSchool should be used.” (Dkt. 15-4, at 6.)

         The Court should dismiss Kluge’s Section 1983 due process claim.

  VI.    Kluge has failed to state a claim for relief under the Indiana Constitution, and there is no
         legitimate reason to certify the question to the Indiana Supreme Court.

         Defendants argued that dismissal was appropriate for Kluge’s Indiana Constitutional

  claim because no court had extended the constitutional provisions at issue to public employment.

  (Dkt. 45, at 24.) The Indiana Supreme Court’s decision in City Chapel Evangelical Free Inc. v.

  City of South Bend, 744 N.E.2d 443, 450 (Ind. 2001), interpreted the provisions at issue as



                                                   11
Case 1:19-cv-02462-JMS-DLP Document 60 Filed 10/07/19 Page 12 of 15 PageID #: 576



  “advanc[ing] core values that restrain government interference with the practice of religious

  worship, both in private and in community with other persons,” but the alleged constitutional

  deprivation in that case was an eminent domain proceeding by a municipality to condemn a

  church for economic redevelopment. That is quite removed from a public school’s interest in

  controlling how its teachers interact with students. Moreover, Kluge is simply wrong when he

  asserts, “It seems logical the protection [under Article I, Section 3] should apply to public

  employment.” (Dkt. 56, at 32.) Section 3’s prohibition applies to laws (“No law shall . . . .”), not

  a public school’s internal personnel matters. At any rate, the absence of controlling precedent

  warrants dismissal.

         Nor is certification to the Indiana Supreme Court appropriate. Although the Seventh

  Circuit has prescribed a multi-factor analysis for courts to apply when determining the propriety

  of certification, Brown v. Argosy Gaming Co., L.P., 384 F.3d 413, 416-17 (7th Cir. 2004), Kluge

  has not addressed any of those factors. The Court should decline to do so here and again

  conclude that dismissal is warranted.

         The Court should dismiss Kluge’s Indiana constitutional claim.

  VII.   Kluge has not stated a claim for intentional infliction of emotional distress (“IIED”).

         Defendants argued in their initial brief that Kluge had failed to sustain an IIED claim,

  which requires proof that the defendant’s conduct is “so outrageous in character, and so extreme

  in degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious, and

  utterly intolerable in a civilized community.” (Dkt. 45, at 25 (quoting Bradley v. Hall, 720

  N.E.2d 747, 752-53 (Ind. Ct. App. 1999)).) Kluge’s sole response is a conclusory statement that

  all ninety of the factual allegations of his Amended Complaint support a claim for IIED. (Dkt.

  56, at 33.) Those factual allegations include Kluge’s acknowledgement that Brownsburg




                                                   12
Case 1:19-cv-02462-JMS-DLP Document 60 Filed 10/07/19 Page 13 of 15 PageID #: 577



  accommodated him for months and withdrew the accommodation when faced with student

  complaints. (Dkt. 15, ¶46; dkt. 15-3, at 4.) In addition, Kluge acknowledged that in response to

  alleged “persecution and unfair treatment” he “was encouraged.” (Dkt. 15-3, at 5.) An IIED

  claim requires nearly the opposite, namely, that the plaintiff experience severe emotional

  distress. In short, Kluge’s factual allegations fail to meet the high bar required to sustain an IIED

  claim.

           The Court should dismiss Kluge’s IIED claim.

  VIII.    Kluge’s fraud claim fails.

           Defendants argued in their initial brief that to the extent Kluge’s fraud claim is based on

  his allegation that he could submit a conditional resignation (i.e., that he could withdraw it at a

  later date), it fails for two independent reasons, namely, that his written resignation does not

  include any such condition and, even if it did, any such statement by Brownsburg would have

  been a mere representation regarding future conduct and therefore not an actionable fraud claim.

  (Dkt. 45, at 25-26.)

           In response, Kluge does not dispute that his written resignation lacks any mention of a

  conditional resignation. For that reason alone the Court should conclude that Kluge did not

  attempt to impose any such condition. Forrest v. Universal Savings Bank, F.A., 507 F.3d 540,

  542 (7th Cir. 2007) (“Where an exhibit and the complaint conflict, the exhibit typically

  controls.”). Moreover, even granting for the sake of argument that Brownsburg agreed with

  Kluge the he could withdraw his resignation at a later date, such a statement that is not actionable

  as fraud: “actual fraud may not be based on representations regarding future conduct . . . .”

  Comfax v. North American Van Lines, 587 N.E.2d 118, 125 (Ind. Ct. App. 1992).

           The Court should dismiss Kluge’s fraud claim.




                                                    13
Case 1:19-cv-02462-JMS-DLP Document 60 Filed 10/07/19 Page 14 of 15 PageID #: 578



                                            Conclusion

         For reasons stated, Defendants respectfully request that the Court dismiss Kluge’s

  Amended Complaint in its entirety.

                                              Respectfully submitted,

                                              /s/ Brent R. Borg_________________________
                                              Brent R. Borg, Attorney No. 27415-29
                                              Alexander P. Pinegar, Attorney No. 26543-49
                                              Church Church Hittle + Antrim
                                              10765 Lantern Road, Suite 201
                                              Fishers, IN 46038
                                              317-773-2190

                                              Attorneys for Defendants




                                                 14
Case 1:19-cv-02462-JMS-DLP Document 60 Filed 10/07/19 Page 15 of 15 PageID #: 579



                                   CERTIFICATE OF SERVICE

         I hereby certify that on this 7th day of October 2019, a true and exact copy of the

  foregoing was filed electronically via the Court’s Electronic filing system. Notice of this filing

  was sent to the following persons by operation of the Court’s Electronic filing system:

   Kevin E. Green                                      Michael J. Cork
   Kevin Green Associates                              Michael J. Cork, Esq.
   456 N. Meridian Street, #1517                       5754 N. Delaware St.
   Indianapolis, IN 46204                              Indianapolis, IN 46220-2528
   keglegal@aol.com                                    cork0@icloud.com

   Roscoe Stovall, Jr.                                 Barbara J. Baird
   Roscoe Stovall, Jr. & Associates                    Law Office of Barbara J. Baird
   2 West Main Street                                  445 Northwest Pennsylvania Street, Suite 401
   Mooresville, IN 46158                               Indianapolis, IN 46204
   rstovall@roscoelaw.com                              bjbaird@bjbairdlaw.com

   Isaac C. Belfar                                     Paul D. Castillo
   William Isasi                                       Lambda Legal Defense and Education Fund, Inc.
   Henry Liu                                           3500 Oak Lawn Avenue, Suite 500
   D. Jean Veta                                        Dallas, TX 75219
   Covington & Burling LLP                             pcastillo@lambdalegal.org
   One City Center
   850 Tenth Street, NW
   Washington, DC 20001-4956
   ibelfer@cov.com
   wisasi@cov.com
   hliu@cov.com
   jveta@cov.com

   Camilla B. Taylor
   Lambda Legal Defense and Education Fund,
   Inc.
   10 W Adams, Suite 2600
   Chicago, IL 60603
   ctaylor@lambdalegal.org


                                                        /s/ Brent R. Borg_______________
                                                        Brent R. Borg, Atty No: 27415-29




                                                  15
